Pee Curiam.
Appeal from a judgment of the district court of the county of Koochiching.
The only question presented by the record is whether the trial court erred in denying the plaintiff’s motion for a change of the place of trial for the convenience of witnesses. Such a motion is directed to the discretion of the trial court. Sims v. American Steel Barge Co., 56 Minn. 68, 57 N. W. 322, 45 Am. St. 451. Upon a full consideration of the record, we are of the opinion that the court did not abuse its discretion in this case.
Judgment affirmed.